Mr. Justice Wole
delivered the opinion of the Court.
This was a case where on motion to dismiss we held that there was nothing in the record of the court below to show the date at which the entry by the secretary was made saying that he had notified the parties of the judgment. It is only from the date of that entry that the time for appealing begins to run. We overruled a motion to dismiss. Opinion of this court dated May 29th, 1934. (46 P.S.E.-).
The appellee then had the secretary place on file in the record the date at which the notification was in fact made» The secretary now certifies that such entry was made on the 15th of March, 1934. As the appeal was taken on April 17th, 1934, the appellee insists that the appeal was taken too late and again moves to dismiss.
On April 17th when the appeal was taken there was nothing on file to show when the entry by the secretary was made and on that account we held that the appeal could not he dismissed. We now hold that the time for appealing was not fixed until the date was entered, namely, on June 2, 1934. It is true that the secretary certifies that he made the entry on March 15th, hut without the date the entry was incomplete. The date was an essential part of the entry and it was omitted. Such an omission cannot be remedied by an entry mmc pro tunc. The law requires certainty, as our previous opinion indicates. At that time no date for appealing had attached. In a court of record the record counts and no sufficient entry was made until June 2, 1934.
The motion to dismiss should be overruled.
*298After our previous refusal to dismiss the case on the 4th of June, 1934, the appellants filed a motion asking this court to grant them a new term to file a statement of the case or a transcript of the evidence. The motion set forth that when the judgment was rendered, the existing attorneys were not the attorneys of record nor were the attorneys of record when the appeal was taken. They set up that they had a good cause of action. The appellants to show their good faith have also filed a copy of the complaint and the answer thereto from which they maintain that a good defense appears. The appellee, relying on his motion to dismiss, has not opposed the motion for a new term. We have made a superficial examination of the answer and on the whole we are disposed to exercise our discretion and grant to the appellants a new term of ten days from the time of the receipt of this order in the court below so that they might inform the said court as to whether they will prosecute the appeal by means of a statement of the case or a transcript of the evidence, such appeal to be further prosecuted in accordance to law.
Mr. Justice Hutchison dissented.